DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Response to Amendment
The amendment filed 29 August 2022 has been entered. Claims 1-18 remain pending in this application.  Claims 1 has been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground(s) of rejection set forth below.



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 4,540,674 (Watanabe) in view of non-patent literature Zhang et al., “In situ Si3N4-SiC-BN composites: preparation, microstructures, and properties,” Materials Science and Engineering A328, 2002 (Zhang).
Regarding claim 1, Watanabe teaches a ceramic comprising, in mass %:
BN: 25.0 to 55.0% (see claim 1 – 1 to 30 wt% boron nitride);
SiC: 5.0 to 40.0% (see claims 1 and 6 – claim 1 recites 10 to 50 wt% refractory materials selected from groups including carbides.  Claim 6 further limits the carbide to be SiC.  Therefore claims teach a composite with 10-50 wt % of SiC); and
ZrO2 and/or Si3N4: 3.0 to 60.0% (see claim 1 – 20 to 60% silicon nitride).
Although Watanabe teaches a material with the claimed composition, Watanabe  is silent with respect to the flexural strength of the material and specifically does not teach wherein the ceramic has flexural strength of 200 MPa or more.
Zhang teaches the ceramic has a flexural strength of 200 MPa or more (see Fig. 5 – mechanical properties of the Si3N4-SiC-BN composite includes bending strength of above 200 MPa for composites including BN content less than 45 vol%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of the ceramic taught by Watanabe to achieve a flexural strength of 200 MPa as taught by Zhang as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve the desired rigidity for the application and reduce warping especially in thin film applications.   
Regarding claim 2, Watanabe teaches the ceramic according to claim 1, wherein the ceramic has a coefficient of thermal expansion at -50 to 500°C of 1.0 x 10° to 5.0 x 10° /°C (the ceramic described in claim 1 is considered to achieve the claimed thermal expansion as it is an inherent property of a material of this composition.  The specification of the pending applications indicates that the claimed thermal expansion properties is achieved based on the composition and therefore inherent to a composite with the same composition).
Regarding claim 3, Watanabe teaches the ceramic according to claim 1, wherein the ceramic has a volume resistivity of 106 to 1014 ohm-cm (the ceramic described in claim 1 is considered to achieve the claimed volume resistivity as an inherent property of material of this composition.  The specification of the pending application indicates that the resistivity is achieved by dispersing of grains of SiC in the BN in the claimed concentration range (see para [0012]).  Because Watanabe teaches the claimed ceramic composition, it is considered to achieve the claimed resistivity).
Regarding claim 4, Watanabe teaches the ceramic according to claim 1, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because Watanabe teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).	Regarding claim 8, Watanabe teaches the ceramic according to claim 2, wherein the ceramic has a volume resistivity of 106 to 1014 ohm-cm (the ceramic described in claim 1 is considered to achieve the claimed volume resistivity as an inherent property of material of this composition.  The specification of the pending application indicates that the resistivity is achieved by dispersing of grains of SiC in the BN in the claimed concentration range (see para [0012]).  Because Watanabe teaches the claimed ceramic composition, it is considered to achieve the claimed resistivity).
Regarding claim 9, Watanabe teaches the ceramic according to claim 2, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because Watanabe teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).
Regarding claim 10, Watanabe teaches the ceramic according to claim 3, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because Watanabe teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).
Regarding claim 11, Watanabe teaches the ceramic according to claim 8, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because Watanabe teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).


Claims 5, 6, 7, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 4,540,674 (Watanabe) in view of non-patent literature Zhang et al., “In situ Si3N4-SiC-BN composites: preparation, microstructures, and properties,” Materials Science and Engineering A328, 2002 (Zhang) and in further view of Suzuki et al. US 2012/0067145 (Suzuki).
Regarding claim 5, Watanabe in view of Zhang teaches the ceramic of claim 1 (see claim 1 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) probe guiding member that guides probes of a probe card (probe holder 1 with through holes 11 for holding probes), 
the probe guiding member comprising: a plate-shaped main body that is made of the ceramic (see Fig. 7 and para [0041] – probe holder 1 is formed of ceramic material); and 
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – through holes 11 for probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Watanabe in view of Zhang to be used as the ceramic in the probe guiding member taught by Suzuki in order achieve wear resistance, resistance against warping, and high machinability as needed by probe card.  
Regarding claim 6, Watanabe in view of Zhang teaches the ceramic of claim 1 but does not teach a probe card comprising a plurality of probes; and the probe guiding member according to claim 5.
Suzuki teaches (Fig. 7) a probe card (probe holder 1) comprising: 
a plurality of probes (see Fig. 7 – plurality of probes 3); and 
the probe guiding member according to claim 5 (see claim 5 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Watanabe in view of Zhang to be used in a probe card comprising a plurality of probes and the probe guiding member according to claim 5 as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe card.  
Regarding claim 7,  Watanabe in view of Zhang teaches the ceramic of claim 1 (see claim 1 above).
Watanabe in view of Zhang does not teach a socket for package inspection wherein the socket for package inspection is made of the ceramic according to claim 1.
Suzuki teaches (Fig. 7) a socket for package inspection (see Fig. 7 – probe holder 1), wherein the socket for package inspection is made of the ceramic (see Fig. 7 and para [0041] – probe holder is formed of ceramic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ceramic taught by Watanabe in view of Zhang in claim 1 to be the ceramic of the socket for package inspection as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe card.  
Regarding claim 12, Watanabe in view of Zhang teaches the ceramic according to claim 2.  
Watanabe in view of Zhang does not explicitly teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 2; and  the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 13, Watanabe in view of Zhang teaches the ceramic according to claim 3 (see claim 3 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 3; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 14, Watanabe in view of Zhang teaches the ceramic according to claim 4 (see claim 4 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 4; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 15, Watanabe in view of Zhang teaches the ceramic according to claim 8 (see claim 8 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 8; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 16, Watanabe in view of Zhang teaches the ceramic according to claim 9 (see claim 9 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 9; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 17, Watanabe in view of Zhang teaches the ceramic according to claim 10 (see claim 10 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 10; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 18, Watanabe in view of Zhang teaches the ceramic according to claim 11 (see claim 11 above).
Watanabe in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 11; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Watanabe in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868